DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This action is responsive to the filing made 10/09/2019.
Claims 1-8 are pending.

Allowable Subject matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 6, is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features in these claims, in an obvious combination with the subject matter of its parent claims.  However, this claim cannot be considered "allowable" at this time due to the rejection(s) of claim 6 under U.S.C. 112(b) set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Drawings
The drawings are objected to under 37 CFR 1.83(a).
The drawings must show every feature of the invention specified in the claims.  Therefore, the “computer” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In Fig. 1, it is not clear what reference numeral “1” is labeling, but such labeling appears to be in conflict with Fig. 2. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
“a detecting unit” that detects a state of indoor air, interpreted to mean the sensors in sensor unit (14, Fig. 2). 
“an acquiring unit” that acquires information of a state of outdoor air via a communication network, (par. 103, 104, 115, is part of a logic circuit (hardware) formed in an integrated circuit (IC chip) or the like, or may be realized by software using a CPU (Central Processing Unit).
“a comparing unit” that compares the state of indoor air that the detecting unit has detected with the state of outdoor air that the acquiring unit has acquired; (par. 103, 104, 115, is part of a logic circuit (hardware) formed in an integrated circuit (IC chip) or the like, or may be realized by software using a CPU (Central Processing Unit).
“an operation control unit” that controls operations of the air conditioning apparatus based on a comparison result from the comparing unit; (par. 103, 104, 115, is part of a logic circuit (hardware) formed in an integrated circuit (IC chip) or the like, or may be realized by software using a CPU (Central Processing Unit).
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3
The claim recites, state of indoor air is better than the state of outdoor air.  The term “better” in claim 3 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6
The claim recites, “based on a difference between a steady state of outdoor air and a steady state of indoor air, the comparing unit determines airtightness of indoors as to outdoors and wherein the operation control unit takes the airtightness into consideration when the operation control unit executes air conditioning corresponding to change in the state of outdoor air.”  
The meaning of “airtightness” used in conjunction with “steady state” is not clear.  “Airtightness” presumably means the resistance, offered by some structure separating the indoor and outdoor air, to the exchanging of air between the two, and would presumably be determined by a rate or amount of change in the indoor air.  However, if both the indoor air and outdoor air are at steady state, then there is presumably no such exchange taking place.      
Claim 7  
The claim recites “control program that causes a computer to function as the air conditioning apparatus according to Claim 1, the control program causing the computer to function as the units.  
The units include, for example, sensors in sensor unit 14.  
While it is clear how a computer can function as some of the other units that are recited in the parent claim, it is not clear how the computer can function as a sensor.  Consequently, the meaning of “computer” is not clear.    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H11230600 to Akihoto and US 2011/0083450 to Turner.  
Claim 1, Akihoto teaches an air conditioning apparatus that executes air conditioning where a state of indoor air is adjusted, the air conditioning apparatus comprising:
a detecting unit that detects a state of indoor air (13, room temperature detecting means, par. 21);
an acquiring unit (Par. 8, outdoor temperature detecting means) that acquires information of a state of outdoor air via a communication network (remote controller 9, par. 16, is connected to a microcomputer or the like, and there must be some type of communication network to provide information to the controller);
a comparing unit that (step 18, Fig. 6, par. 23) compares the state of indoor air that the detecting unit has detected with the state of outdoor air that the acquiring unit has acquired; and
an operation control unit that controls operations of the air conditioning apparatus based on a comparison result from the comparing unit.  (par. 17-19, Fig. 1-3).
To the extent applicant argues that a communication network is not taught by Akihoto, Turner teaches that a variety of sensors, including an outdoor air temperature sensor (64) can be connected to a controller (78) by a transmission medium (74) which can comprise, for example, wiring, coaxial or fiber optic cable, wireless, radio and infrared signals, or any conductor capable of carrying an electrical signal.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Akihoto, in view of Turner, in order to use at least one of communication network types taught by Turner as being suitable for use in a similar system.     
	
	Claim 2, Akihoto teaches the air conditioning apparatus according to Claim 1, wherein the operation control unit controls annunciation to a user, based on a comparison result from the comparing unit. (par. 17, par. 17, line 244).  

Claim 3, Akihoto teaches the air conditioning apparatus according to Claim 2, wherein, in a case where the state of indoor air is better than the state of outdoor air, the operation control unit stops annunciation for ventilation. (par. 17, line 234).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H11230600 to Akihoto, US 2011/0083450 to Turner, US 2015/0253024 to Murakami.
Claim 7, Akihoko teaches the limitations of claim 1, but does not teach a control program that causes a computer to function as the air conditioning apparatus according to Claim 1, the control program causing the computer to function as the units.  
Murakami teaches a system for controlling ventilation that compares the state of outdoor air with the state of indoor air (par. 19) that is controlled by a microcomputer. (par. 55).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Akihoto, in view of Murakami, in order to combine all of the different units into a single device.     
	
	
Regarding method claim 8, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02.
	Claim 8 is obvious in view of the rejection of apparatus claim 1. 
 
Claim 8.  A control method for an air conditioning apparatus that executes air conditioning where a state of indoor air is adjusted, the method comprising:
a detecting step of detecting a state of indoor air;
an acquiring step of acquiring information of a state of outdoor air via a communication network;
a comparing step of comparing the state of indoor air detected in the detecting step with the state of outdoor air acquired in the acquiring step; and
a control step of controlling operations of the air conditioning apparatus based on a comparison result from the comparing step.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763